Exhibit 10.7

AMENDED EMPLOYMENT AGREEMENT
(dated as of 4/25, 2008)

                    AGREEMENT, made and entered into as of the date first above
written, by and between, XL Capital Ltd, a Cayman Islands corporation (the
“Company”), X.L. Global Services, Inc. (“XLGS”), and James H. Veghte (the
“Executive”).

                    WHEREAS, the Executive has been in the employ of the Company
and certain of its subsidiaries;

                    WHEREAS, the Company and the Executive previously entered
into an Amended Employment Agreement, dated as of August 1, 2006;

                    WHEREAS, the Company and the Executive desire to continue
such employment and to amend the terms and conditions of such employment as set
forth herein;

                    NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein and for other good and valuable consideration, the
Company, the Guarantors (as hereinafter defined) and the Executive (the
“Parties”) agree as follows:

                    1. EMPLOYMENT.

                    The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company, for the term of this Agreement as
set forth in Section 2, below, in the position and with duties and
responsibilities set forth in Section 3, below, and upon such other terms and
conditions as are hereinafter stated.

                    2. TERM OF EMPLOYMENT.

                    The stated term of employment under this Agreement shall
commence on the date first above written (the “Date of the Agreement”) and shall
continue through the close of business on the first anniversary of the Date of
the Agreement, subject to earlier termination as provided in Section 8, below,
and extension as provided in the next succeeding sentence. On the first
anniversary of the Date of the Agreement and on each anniversary thereafter, the
stated term of employment shall be automatically extended for an additional one
year unless the Company gives notice in writing to the Executive or the
Executive gives notice in writing to the Company at least six months prior to
such anniversary that the term is not to be so extended.

                    3. POSITIONS, DUTIES AND RESPONSIBILITIES.

                    (a) GENERAL. The Executive shall be employed as the Chief
Executive Officer-Reinsurance General Operations of the Company. In such
position, the Executive shall have the duties, responsibilities and authority
normally associated with the office, position and titles of such an officer of
an insurance, reinsurance and financial services company, or holding company,
whose shares are publicly traded in the United States. In carrying out his
duties and responsibilities, the Executive shall report to the Chief Operating
Officer of the Company. During the term of this Agreement, the Executive shall
devote his full business time to the business

--------------------------------------------------------------------------------



and affairs of the Company, and shall use his best efforts, skills and abilities
to promote the Company’s interests.

                    (b) PERFORMANCE OF SERVICES. The Executive’s services under
this Agreement, which are global in nature, shall be performed at the location
or locations reasonably requested by the Company. The Executive acknowledges
that the Company may require the Executive to travel to the extent such travel
is reasonably necessary to perform the services here-under and that such travel
may be extensive. To the extent reasonably requested by the Company, the
Executive shall allocate greater business time to a location other than his
principal business location, and if reasonably requested by the Company, the
Executive shall relocate to such other locations. Any such relocation will not
be considered to be a breach of this Agreement.

                    4. BASE SALARY.

                    The Executive shall be paid a Base Salary by the Company
equal to US$500,000, payable in accordance with the Company’s regular pay
practices. Such Base Salary shall be subject to annual review in accordance with
the Company’s practices for executives as in effect from time to time and may be
increased at the discretion of the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”).

                    5. BONUSES.

                    In addition to the Base Salary provided for in Section 4,
above, the Executive shall be eligible for an annual cash bonus under the
Company’s Annual Incentive Compensation Plan as in effect from time to time,
with a bonus opportunity which is substantially similar to that of similarly
situated executives. The Executive may be awarded such annual bonuses thereunder
as may be approved by the Compensation Committee based on corporate, individual
and business unit performance measures, as appropriate, established or approved
from time to time, by the Compensation Committee. Any annual bonus shall be paid
in cash in a lump sum after the end of the calendar year for which the annual
bonus is paid and no later than March 15 following such calendar year, unless
deferred at the Executive’s option in accordance with the provisions of any
applicable deferred compensation plan of the Company or it subsidiaries in
effect from time to time. Nothing in this Section 5 shall confer upon the
Executive any right to a minimum annual bonus.

                    6. EMPLOYEE BENEFIT PROGRAMS.

                    During the term of the Executive’s employment under this
Agreement, the Executive shall be entitled to participate in all employee
benefit programs of the Company as are in effect from time to time and in which
similarly situated senior executives of the Company are eligible to participate.

-2-

--------------------------------------------------------------------------------



                    7. BUSINESS EXPENSE REIMBURSEMENT AND FRINGE BENEFITS.
During the term of the Executive’s employment under this Agreement, the
Executive shall be entitled to participate in the Company’s travel and
entertainment expense reimbursement programs and its executive fringe benefit
plans and arrangements, all in accordance with the terms and conditions of such
programs, plans and arrangements as in effect from time to time as applied to
the Company’s similarly situated executives.

                    8. TERMINATION OF EMPLOYMENT.

                    (a) TERMINATION DUE TO DEATH. In the event the Executive
dies during the term of employment hereunder, the Executive’s spouse, if the
spouse survives the Executive, (or, if the Executive’s spouse does not survive
him, the estate or other legal representative of the Executive) shall be
entitled to receive the Base Salary as provided in Section 4, above, at the rate
in effect at the time of Executive’s death, to be paid in accordance with the
Company’s regular payroll practices (as in effect at the time of death) through
the end of the sixth month after the month in which the Executive dies. In
addition to the above, the estate or other legal representative of the Executive
shall be entitled to:

 

 

 

          (i) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, above, to be paid at the time such
bonus would otherwise be due under Section 5 above, and reimbursement of
business expenses incurred prior to death in accordance with Section 7 above,

 

 

 

          (ii) within 45 days after the date of death (with the actual date of
payment within such 45 day period to be determined by the Company), a pro rata
bonus for the year of death in an amount determined by the Compensation
Committee, but in no event less than a pro rata portion of the Executive’s
average annual bonus for the immediately preceding three years (or the period of
the Executive’s employment with the Company, if less),

 

 

 

          (iii) the rights under any options to purchase equity securities of
the Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive
determined in accordance with the terms thereof,

 

 

 

          (iv) for a period of six months following the Executive’s death,
continued medical benefit plan coverage (including dental and vision benefits if
provided under the applicable plans) for the Executive’s dependents, if any,
under the Company’s medical benefit plans upon substantially the same terms and
conditions (including cost of coverage to the dependents) as is then in
existence for other executives during the coverage period; provided, that, if
the Executive’s dependents cannot continue to participate in the Company plans
providing such benefits, the Company shall otherwise provide such benefits on
substantially the same after-tax basis as if continued participation had been
permitted (and any payment made by the Company in respect of any taxes imposed
with respect to such benefits shall be paid to the Executive’s dependents, or to
the applicable taxing authority on their behalf, no later than the due date of
such taxes), and

-3-

--------------------------------------------------------------------------------



 

 

 

          (v) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6, above, determined in
accordance with the applicable terms and provisions of such programs.

 

 

                    (b) TERMINATION DUE TO DISABILITY. In the event the
Executive’s employment hereunder is terminated due to his disability, as
determined under the Company’s long-term disability plan, the Executive shall be
entitled to:

 

 

 

          (i) a cash lump sum payment made, subject to Section 25 below, 60 days
after the date of termination in an amount equal to the Base Salary as provided
in Section 4, above, that would have been paid to the Executive had he remained
employed through the end of the sixth month after the month in which the
Executive’s employment terminates due to disability,

 

 

 

          (ii) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, to be paid, subject to Section 25
below, at the time such bonus would otherwise be due under Section 5 above, and
reimbursement of business expenses incurred prior to termination of employment
in accordance with Section 7 above,

 

 

 

          (iii) subject to Section 25 below, 60 days after the date of
termination, a pro rata bonus for the year of termination in an amount
determined by the Compensation Committee, but in no event less than a pro rata
portion of the Executive’s average annual bonus for the immediately preceding
three years (or the period of the Executive’s employment with the Company, if
less),

 

 

 

          (iv) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive,
determined in accordance with the terms thereof,

 

 

 

          (v) for a period of six months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided further, however, that, in the event
the Executive becomes reemployed with another employer and becomes eligible to
receive medical benefits from such employer, the medical benefits described
herein shall immediately cease, and

-4-

--------------------------------------------------------------------------------



 

 

 

          (vi) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, determined in
accordance with the applicable terms and provisions of such programs.

 

 

                    (c) TERMINATION FOR CAUSE.

 

 

 

          (i) The employment of the Executive under this Agreement may be
terminated by the Company for Cause, such termination to be effective upon the
Company giving the Executive written notice of termination in accordance with
the provisions of this Agreement. For this purpose, “Cause” shall mean:

 

 

 

          (A) conviction of the Executive of a felony involving moral turpitude,
dishonesty or laws to which the Company or its Affiliates are subject in
connection with the conduct of its or their business;

 

 

 

          (B) the Executive, in carrying out his duties for the Company under
this Agreement, has been guilty of (1) willful misconduct or (2) substantial and
continual refusal by the Executive to perform the duties assigned to the
Executive pursuant to the terms hereof; provided, however, that any act or
failure to act by the Executive shall not constitute Cause for purposes of this
Section 8(c)(i)(B) if such act or failure to act was committed, or omitted, by
the Executive in good faith and in a manner he reasonably believed to be in the
overall best interests of the Company, as the case may be. The determination of
whether the Executive acted in good faith and that he reasonably believed his
action to be in the Company’s overall best interest, as the case may be, will be
in the reasonable judgment of the General Counsel of the Company or, if the
General Counsel shall have an actual or potential conflict of interest, the
Compensation Committee; or

 

 

 

          (C) the Executive’s continued willful refusal to obey any lawful
policy or requirement duly adopted by the Board of Directors of the Company and
the continuance of such refusal after receipt of written notice.

 

 

 

          (ii) In the event of a termination for Cause under Section 8(c)(i),
above, the Executive shall be entitled only to:

 

 

 

          (A) Base Salary as provided in Section 4, above, at the rate in effect
at the time of his termination of employment for Cause, through the date on
which termination for Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

 

 

 

          (B) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted stock or other securities, held by the Executive,
determined in accordance with the terms thereof, and

 

 

 

          (C) the vested accrued benefits, if any, under employee benefit
programs of the Company, as provided in Section 6, above, and reimbursement of
properly incurred unreimbursed business expenses under the business expense
reimbursement program as described in Section 7, above, determined in accordance
with the applicable terms and provisions of such employee benefit and expense
reimbursement programs; provided that

-5-

--------------------------------------------------------------------------------



 

 

 

the Executive shall not be entitled to any such benefits unless the terms and
provisions of such programs expressly state that the Executive shall be entitled
thereto in the event his employment is terminated for Cause (as defined in this
Agreement or otherwise).

 

 

                    (d) TERMINATION WITHOUT CAUSE.

 

 

          (i) Anything in this Agreement to the contrary notwithstanding, the
Executive’s employment may be terminated by the Company without Cause as
provided in this Section 8(d). A termination due to death or disability, as
described in Section 8(a) or (b), above, or a termination for Cause, as
described in Section 8(c), above, shall not be deemed a termination without
Cause under this Section 8(d). For the avoidance of doubt, if a notice of
non-renewal of this Agreement pursuant to Section 2 is issued by the Company,
the termination of the Executive’s employment at the end of the term shall be
considered a termination by the Company without Cause hereunder.

 

 

 

          (ii) In the event the Executive’s employment is terminated by the
Company without Cause (x) prior to a Change in Control (other than as provided
in the last paragraph of Section 8(d)(iii), in which case the provisions of
Section 8(d)(iii) shall apply in lieu of this Section 8(d)(ii)) or (y) following
the Post-Change Period (as hereinafter defined), the Executive shall be entitled
to:

 

 

 

          (A) Base Salary as provided in Section 4, above, at the rate in effect
at the time of his termination of employment without Cause, through the date on
which termination without Cause occurs, to be paid in accordance with the
Company’s regular payroll practices,

 

 

 

          (B) provided the Executive executes, on or before the date that is
fifty (50) days following the date of his termination of employment, a general
release of claims against the Company and its Affiliates (as defined below) in
form and substance satisfactory to the Company and does not revoke such release
prior to the end of the seven day statutory revocation period, a cash lump sum
payment made, subject to Section 25 below, sixty (60) days after termination of
employment equal to (x) two times the Executive’s annual Base Salary, at the
annual rate in effect in accordance with Section 4, above, immediately prior to
such termination and (y) one times the higher of the targeted annual bonus for
the year of such termination, if any, or the average of the Executive’s annual
bonus payable by the Company for the three years immediately preceding the year
of termination (or such shorter period during which the Executive has been
employed by the Company),

 

 

 

          (C) any annual bonus awarded in accordance with the Company’s bonus
program but not yet paid under Section 5, above, to be paid, subject to Section
25 below, at the time such bonus would otherwise be due under Section 5 above,
and reimbursement of business expenses incurred prior to termination of
employment in accordance with Section 7 above,

 

 

 

          (D) the rights under any options to purchase equity securities of the
Company or other rights with respect to equity securities of the Company,
including any restricted

-6-

--------------------------------------------------------------------------------



 

 

 

stock or other securities, held by the Executive, determined in accordance with
the terms thereof,

 

 

 

          (E) for a period of twenty-four months following the termination of
the Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, with respect to the
participation by the Executive in the medical insurance plan hereunder, the
following conditions shall be met: (i) the amount eligible for reimbursement or
payment under any such plan in one calendar year may not affect the amount
eligible for reimbursement or payment under such plan in any other calendar year
(except that the plan may impose a limit on the amount that may be reimbursed or
paid if such limit is imposed on all participants), and (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred; provided, further, however,
that, in the event the Executive becomes reemployed with another employer and
becomes eligible to receive medical benefits from such employer, the medical
benefits described herein shall immediately cease, and

 

 

 

          (F) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, determined in
accordance with the applicable terms and provisions of such programs.

 

 

 

          (iii) In the event the Executive’s employment is terminated by (x) the
Company without Cause within the twenty-four month period following a Change in
Control (as defined in Exhibit A hereto) (the “Post-Change Period”) or (y) the
Executive terminates his employment for “Good Reason” (as defined in Exhibit B
hereto) during the Post-Change Period, the Executive shall be entitled to the
following, paid in the case of amounts set forth in (B), (C) and (D) below,
subject to Section 25 below, 60 days after termination of employment:

 

 

 

          (A) Base Salary as provided in Section 4, above, at the rate in effect
at the time of his termination of employment, through the date on which
termination occurs, to be paid in accordance with the Company’s regular payroll
practices,

 

 

 

          (B) a cash lump sum payment equal to two times the Executive’s annual
Base Salary, at the rate in effect in accordance with Section 4, above, or
immediately prior to such termination or Change in Control, whichever is
greater,

-7-

--------------------------------------------------------------------------------



 

 

          (C) a cash lump sum payment equal to two times the average annual
bonus awarded to the Executive by the Company in the three years prior to the
year in which the Change in Control occurs (or shorter period during which the
Executive had been employed by the Company); provided such bonuses shall be at
least equal to the targeted annual bonus, if any, for the year of such
termination,

 

 

 

          (D) an amount equal to (i) the higher of (x) the bonus actually
awarded to the Executive by the Company for the year immediately preceding the
year in which the Change in Control occurs or (y) the targeted amount of bonus,
if any, that would have been awarded to the Executive in respect of the year in
which the termination of employment occurs, multiplied by (ii) a fraction, the
numerator of which is the number of months or fraction thereof in which the
Executive was employed by the Company in the year of termination of employment,
and the denominator of which is 12,

 

 

 

          (E) options to purchase equity securities of the Company or other
rights with respect to equity securities of the Company held by the Executive
shall immediately vest in full and shall continue to be exercisable for three
years from the date of termination of employment, notwithstanding the
Executive’s termination of employment, or the original full term of the option
or other right, if shorter,

 

 

 

          (F) for a period of twenty-four months following the termination of
the Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, with respect to the
participation by the Executive in the medical insurance plan hereunder, the
following conditions shall be met: (i) the amount eligible for reimbursement or
payment under any such plan in one calendar year may not affect the amount
eligible for reimbursement or payment under such plan in any other calendar year
(except that the plan may impose a limit on the amount that may be reimbursed or
paid if such limit is imposed on all participants), and (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred; provided further, however,
that, in the event the Executive becomes reemployed with another employer and
becomes eligible to receive medical benefits from such employer, the medical
benefits described herein shall immediately cease, and

 

 

 

          (G) full and immediate vesting under the Company’s retirement plans as
of the date of termination, to the extent permitted by applicable law; provided,
however, that if such full and immediate vesting cannot be provided under a
“qualified employer plan” (within the meaning of Treas. Reg. Section
1.409A-l(a)(2)) under applicable law, then

-8-

--------------------------------------------------------------------------------



 

 

 

the present value of economically equivalent benefits, determined using
reasonable assumptions and on an after-tax basis to the Executive, shall be paid
in a cash lump sum to the Executive, subject to Section 25 below, 60 days after
termination of employment.

 

 

                    Anything in this Agreement to the contrary notwithstanding,
the Executive shall be entitled to the benefits described in (A)-(G) above, if
the Executive’s employment with the Company is terminated by the Company (other
than for Cause) within one year prior to the date on which a “409A Change in
Control” (as defined below) occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect the 409A Change in Control or (ii)
otherwise arose in connection with or anticipation of the 409A Change in
Control; provided, however, that in such event, amounts in excess of those
otherwise payable to the Executive under Section 8(d)(ii) above will be payable
hereunder only following the 409A Change in Control (and, subject to Section 25
below, 10 days thereafter). For purposes hereof, a “409A Change in Control”
means a “change in control event” (as defined in Treas. Reg. Section
1.409A-3(i)(5)) with respect to the Company that also constitutes Change in
Control.

 

 

                    (iv) If, in situations where Section 8(d)(iii) does not
apply, at any time during the term of the Executive’s employment hereunder and
without the Executive’s written consent, duties are assigned to the Executive
that are materially inconsistent with his position as described in Section 3
above, or the Company does not cure any material breach by it of any provision
of Sections 4 through 7 of this Agreement within 30 calendar days following
written notice of same by the Executive (which written notice must be given
within 30 calendar days after such breach), the Executive shall have the right
to terminate his employment within 30 calendar days of the Company’s failure to
rescind such assignment in accordance with the proviso below or of such failure
to cure a breach, as the case may be, and such termination shall be deemed a
termination by the Company without Cause under Section 8(d)(ii), above,
provided, in the case of assignment of duties that are materially inconsistent
with those set forth in Section 3 above, the Executive shall have given the
Company written notice of such assignment within 30 calendar days of such
assignment and shall not, within 30 calendar days thereafter, have had the
assignment of inconsistent duties rescinded.

 

 

                    (e) VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive
may voluntarily terminate his employment prior to the expiration of the term of
this Agreement upon at least three months’ prior written notice to the Company.
Such termination shall constitute a voluntary termination and, except as
provided in Section 8(d)(iii) or Section 8(d)(iv), above, in such event the
Executive shall be limited to the same rights and benefits as applicable to a
termination by the Company for Cause as provided in Section 8(c), above. A
voluntary termination in accordance with this Section 8(e) shall not be deemed a
breach of this Agreement. A termination of the Executive’s employment due to
disability or death as described in Section 8(b) or 8(a), above, a termination
by the Executive which the Executive is entitled to treat as a termination by
the Company pursuant to Section 8(d), above, or a termination by the Executive
under Section 8(d)(iv), above, shall not be deemed a voluntary termination
within the meaning of this Section 8(e).

-9-

--------------------------------------------------------------------------------



 

 

                    9. EXCISE TAX PAYMENTS.

 

 

                    (a) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (i) any payment or
distribution made, or benefit provided (including, without limitation, the
acceleration of any payment, distribution or benefit or accelerated vesting or
exercisability of any award) by the Company, any acquirer or any party related
to the Company or the acquirer to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the United States Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor provision or similar excise tax), or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), (ii) the aggregate
amount of the Executive’s Parachute Payments (as defined in Section
280G(b)(2)(A) of the Code) is less than 3.25 times the Executive’s Base Amount
(as defined in Section 280G(b)(3)(A) of the Code), and (iii) no such Payment
would be subject to the Excise Tax if the payments set forth in Section
8(d)(iii)(B) and (C) hereof were each reduced by up to 20 percent, then the
payments set forth in Section 8(d)(iii)(B) and (C) will each be reduced to the
smallest extent possible (and in no event by more than 20 percent in the
aggregate) such that no Payment is subject to the Excise Tax.

 

 

                    (b) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (i) the aggregate
amount of the Executive’s Parachute Payments equals or exceeds 3.25 times the
Executive’s Base Amount, (ii) the aggregate amount of the Executive’s Parachute
Payments is less than 3.25 times the Base Amount but one or more Payments would
be subject to the Excise Tax even if the payments set forth in Section
8(d)(iii)(B) and (C) hereof were each reduced by 20 percent, or (iii)
notwithstanding a reduction in payments pursuant to Section 9(a) above, an
Excise Tax is payable by the Executive on one or more Payments, then, in any
such case, Payments shall not be reduced and the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any income or Excise Tax)
imposed upon the Gross-Up Payment and any interest or penalties imposed with
respect to such taxes, the Executive retains from the Gross-Up Payment an amount
equal to the Excise Tax imposed upon the Payments.

 

 

                    (c) Subject to the provisions of Section 9(d), all
determinations required to be made under this Section 9, including determination
of whether a Gross-Up Payment is required and of the amount of any such Gross-Up
Payment, shall be made by a nationally recognized public accounting firm
selected by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the date of termination of the Executive’s employment, if applicable, or
such earlier time as is reasonably requested. The initial Gross-Up Payment, if
any, as determined pursuant to this Section 9(c), shall be paid to the Executive
within five business days of the receipt of the Accounting Firm’s determination.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion that he has
substantial authority not to report any Excise Tax on his Federal income tax
return. Any determination by the Accounting Firm meeting the requirements of
this Section 9(c) shall be binding upon the Company and the Executive, subject
only to payments pursuant to the following sentence based on a de-

-10-

--------------------------------------------------------------------------------



 

 

termination that additional Gross-Up Payments should have been made, consistent
with the calculations required to be made hereunder (the amount of such
additional payments are referred to herein as the “Gross-Up Underpayment”). In
the event that the Company exhausts its remedies pursuant to Section 9(d) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company.

 

                    (d) The Executive shall notify the Company in writing of any
claim by the United States Internal Revenue Service that, if successful, would
require the payment by the Executive of any Excise Tax and, therefore, the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable but not later than 30 business days after the Executive
receives written notice of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires, in good faith, to contest such claim
(which notice shall set forth the bases for such contest) and that it will bear
the costs and provide the indemnification as required by this sentence, the
Executive shall, in good faith:

 

 

 

          (i) give the Company any information reasonably requested by the
Company relating to such claim,

 

 

 

          (ii) take such action in connection with contesting such claim as the
Company shall, in good faith, reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive,

 

 

 

          (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and

 

 

 

          (iv) permit the Company to participate, in good faith, in any
proceedings relating to such claim;

 

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of all costs and expenses.

 

                    Without limitation on the foregoing provisions of this
Section 9(d), the Company shall, exercising good faith, control all proceedings
taken in connection with such contest and, at its sole option (but in good
faith), may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option (but in good faith), either direct the Executive to pay
the tax claimed and sue for a

-11-

--------------------------------------------------------------------------------



 

 

refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis to the
Executive, from any Excise Tax or income tax, including interest or penalties
with respect thereto, imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. If, after the receipt by
the Executive of an amount advanced by the Company pursuant to Section 9(d), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(d)) promptly pay to the Company, as the case may be, the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(d), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then any obligation of the Executive to repay such advance shall
be forgiven and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

                    Notwithstanding any provision herein to the contrary, the
Executive’s failure to strictly comply with the notice provisions set forth in
this Section 9, so long as such failure does not prevent the Company from
contesting an excise tax claim, shall not adversely affect the Executive’s
rights under this Section 9. Any amount advanced shall be deemed a nonrefundable
payment to the extent a refundable advance would be a violation of the
Sarbanes-Oxley Act. Anything in this Agreement to the contrary notwithstanding,
except as otherwise provided in Treas. Reg. Section 1.409A-3(i)(l)(v), in no
event shall any payment by the Company pursuant to this Section 9 be made later
than the end of the Executive’s taxable year next following the Executive’s
taxable year in which he remits the related taxes.

 

 

                    10. NO MITIGATION; NO OFFSET.

 

 

                    In the event of any termination of employment under Section
8, above, the Executive shall be under no obligation to mitigate damages or seek
other employment, and, except as expressly set forth herein, there shall be no
offset against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.

-12-

--------------------------------------------------------------------------------



                    11. NONCOMPETITION AND NONSOLICITATION.

                    The Executive represents and warrants that, to the best of
his knowledge, he is not using the confidential or proprietary information of
any other person in violation of any agreement or rights of others known to him.
The Executive agrees that the products of the Company and its Affiliates shall
constitute the exclusive property of the Company and its Affiliates.

                    For the avoidance of doubt, all trademarks, policy language
or forms, products or services (including products and services under
development), trade names, trade secrets, service marks, designs, computer
programs and software, utility models, copyrights, know-how and confidential
information, applications for registration of any of the foregoing and the right
to apply for them in any part of the world (whether any of the foregoing shall
be registered or unregistered) created or discovered or participated in by the
Executive during the course of his employment (whether or not pursuant to the
terms of this Agreement) or under the instructions of the Company or its
Affiliates are and shall be the absolute property of the Company and its
Affiliates, as appropriate. Without limiting the foregoing, the Executive hereby
assigns to the Company any and all of the Executive’s right, title and interest,
if any, pertaining to the insurance and reinsurance (including, without
limitation, finite insurance and reinsurance), risk assumption, risk management,
brokerage, financial and other products or services developed or improved upon
by the Executive (including, without limitation, any related “know-how”) while
employed by the Company or its Affiliates, including any patent, trademark,
trade name, copyright, ownership or other right that may pertain thereto.

                    Since Executive has obtained and is likely to obtain in the
course of Executive’s employment with the Company and its Affiliates knowledge
of trade names, trade secrets, know-how, products and services (including
products and services under development), techniques, methods, lists, computer
programs and software and other confidential information relating to the Company
and its Affiliates, and their employees, clients, business or business
opportunities, Executive hereby undertakes that:

 

 

 

          (i) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) encourage, entice, solicit or
endeavor to encourage, entice or solicit away from employment with the Company
or its Affiliates, or hire or cause to be hired, any officer or employee of the
Company or its Affiliates (or any individual who was within the prior twelve
months an officer or employee of the Company or its Affiliates), or encourage,
entice, solicit or endeavor to encourage, entice or solicit any individual to
violate the terms of any employment agreement or arrangement between such
individual and the Company or any of its Affiliates;

 

 

 

          (ii) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) interfere with or disrupt or seek to
interfere with or disrupt (A) the relationships between the Company and its
Affiliates, on the one hand, and any customer or client of the Company and its
Affiliates, on the other hand, (including any insured or reinsured party) who
during the period of twenty-four months immediately preceding such termination
shall have been such a customer or client, or (B) the supply to the Company and
its Affiliates of any services by any supplier or agent or broker who during the
period of twenty-four months immediately preceding such termination shall

-13-

--------------------------------------------------------------------------------



 

 

 

have supplied services to any such person, nor will Executive interfere or seek
to interfere with the terms on which such supply or agency or brokering services
during such period as aforesaid have been made or provided; and

 

 

 

          (iii) Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) whether as an employee, consultant,
partner, principal, agent, distributor, representative or stockholder (except
solely as a less than one percent stockholder of a publicly traded company),
engage in any activities in Bermuda, the United States or greater London if such
activities are competitive with the businesses that (i) are then being conducted
by the Company or its Affiliates and (ii) during the period of the Executive’s
employment were either being conducted by the Company or its Affiliates or
actively being developed by the Company or its Affiliates.

                    The provisions of the immediately preceding sentence shall
continue as long as the Executive is employed by the Company or its Affiliates
and such provisions shall continue in effect after such employment is terminated
for any reason until the first anniversary of such termination, provided that if
such employment is terminated by the Company under Section 8(d)(iii) or by the
Executive under Section 8(d)(iii), the provisions of clauses (ii) and (iii)
shall automatically terminate upon such termination of employment, unless the
Company elects, in writing, upon such termination to continue the provisions of
clauses (ii) and (iii) in effect through the six-month anniversary of such
termination of employment in which case the Company shall be obligated to pay
the Executive, in addition to any of the Executive’s rights under Section
8(d)(iii), a lump sum payment equal to the sum of (x) six months of his Base
Salary and (y) one half of the Executive’s average annual bonus payable by the
Company or its subsidiaries for the three years (or shorter period of employment
by any of such entities) immediately preceding the year of termination, and such
lump sum payment shall, subject to Section 25 below, be made 60 days following
his “separation from service” (within the meaning Treas. Reg. Section
1.409A-l(h)) with the Company.

                    For purposes of this Agreement, an “Affiliate” of the
Company includes any person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with the
Company, and such term shall specifically include, without limitation, the
Company’s majority-owned subsidiaries.

                    The limitations on the Executive set forth in this Section
shall also apply to any agent or other representative acting on behalf of
Executive.

                    While the restrictions aforesaid are considered by both
parties to be reasonable in all the circumstances it is recognized that
restrictions of the nature in question may fail for reasons unforeseen and
accordingly it is hereby declared and agreed that if any of such restrictions or
the geographic or other scope thereof shall be adjudged to be void as going
beyond what is reasonable in the circumstances for the protection of the
interests of the Company and its Affiliates but would be valid if part of the
wording thereof were deleted and/or the periods (if any) thereof reduced and/or
geographic or other area dealt with thereby reduced in scope then said
restrictions shall apply with such modifications as may be necessary to make
them valid and effective.

-14-

--------------------------------------------------------------------------------



                    Nothing contained in this Section 11 shall limit in any
manner any additional obligations to which Executive may be bound pursuant to
any other agreement or any applicable law, rule or regulation and Section 11
shall apply, subject to its terms, after employment has terminated for any
reason.

                    12. CONFIDENTIAL INFORMATION.

                    The Executive covenants that he shall not, without the prior
written consent of the Company, use for the Executive’s own benefit or the
benefit of any other person or entity other than the Company and its Affiliates
or disclose to any person, other than an employee of the Company or other person
to whom disclosure is necessary to the performance by the Executive of his
duties in the employ of the Company, any confidential, proprietary, secret, or
privileged information about the Company or its Affiliates or their business or
operations, including, but not limited to, information concerning trade secrets,
know-how, software, data processing systems, policy language and forms,
inventions, designs, processes, formulae, notations, improvements, financial
information, business plans, prospects, referral sources, lists of suppliers and
customers, legal advice and other information with respect to the affairs,
business, clients, customers, agents or other business relationships of the
Company or its Affiliates. Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret, confidential proprietary or privileged
information or data relating to the Company or any of its Affiliates or
predecessor companies, and their respective businesses, which shall have been
obtained by Executive during his employment, unless and until such information
has become known to the public generally (other than as a result of unauthorized
disclosure by the Executive) or unless he is required to disclose such
information by a court or by a governmental body with apparent authority to
require such disclosure. The foregoing covenant by the Executive shall be
without limitation as to time and geographic application and this Section 12
shall apply in accordance with its terms after employment has terminated for any
reason. The Executive acknowledges and agrees that he shall have no authority to
waive any attorney-client or other privilege without the express prior written
consent of the Compensation Committee as evidenced by the signature of the
Company’s General Counsel.

                    13. WITHHOLDING.

                    Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by the Company hereunder to the Executive shall
be subject to withholding of such amounts relating to taxes as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

                    14. GUARANTY AND AFFILIATE SERVICES.

                    (a) LIABILITY. Each of XL Insurance Ltd and XL Re Ltd
(together, the “Guarantors”) hereby agrees to be jointly and severally liable
together with the Company, for the performance of all obligations and duties,
and the payment of all amounts, due to the Executive under this Agreement.

-15-

--------------------------------------------------------------------------------



                    (b) RESPONSIBILITY. All of the other terms and provisions of
this Agreement relating to the Executive’s employment by the Company shall
likewise apply mutatis mutandis to the Executive’s employment by any of its
Affiliates, it being understood that if the Executive’s employment with the
Company is terminated, his employment with its Affiliates shall also be
terminated and the Executive shall be required to resign immediately from all
directorships and other positions held by the Executive in the Company and its
Affiliates or in any other entities in respect of which the Executive was acting
as a representative or designee of the Company or its Affiliates in connection
with his employment.

                    15. ENTIRE AGREEMENT.

                    This Agreement, together with the Exhibits, contains the
entire agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto, including, without limitation, the Employment Agreement
between the Company and the Executive dated as of August 1, 2006.

                    16. ASSIGNABILITY; BINDING NATURE.

                    This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, heirs and assigns. No
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive other than his right to compensation and benefits
hereunder, which may be transferred by will or operation of law subject to the
limitations of this Agreement. No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation or amalgamation or scheme of arrangement in which the Company is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of the Company, provided that the assignee or transferee is
the successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes by operation of law or in writing duly executed
by the assignee or transferee all of the liabilities, obligations and duties of
the Company, as contained in this Agreement, either contractually or as a matter
of law.

                    17. INDEMNIFICATION.

                    The Executive shall be provided indemnification by the
Company to the maximum extent permitted by applicable law and its charter
documents against expenses incurred and damages paid or payable by the Executive
with respect to claims based on actions or failures to act by the Executive in
his capacity as an officer, director or employee of the Company or its
Affiliates or in any other capacity, including any fiduciary capacity, in which
the Executive served at the request of the Company or an Affiliate. In addition,
he shall be covered by a directors’ and officers’ liability policy with coverage
for all directors and officers of the Company in an amount equal to at least US
$75,000,000. Such directors’ and officers’ liability insurance shall be
maintained in effect for a period of six years following termination of the
Executive’s employment for any reason other than pursuant to Section 8(c) or
Section 8(e) hereof.

-16-

--------------------------------------------------------------------------------



                    18. SETTLEMENT OF DISPUTES.

                     (a) Any dispute between the Parties arising from or
relating to the terms of this Agreement or the Executive’s employment with the
Company or its Affiliates shall, except as provided in Section 18(b) or Section
18(c), be resolved by binding arbitration held in New York City in accordance
with the rules of the American Arbitration Association.

                     (b) Executive acknowledges that the Company and its
Affiliates will suffer irreparable injury, not readily susceptible of valuation
in monetary damages, if Executive breaches his obligations under Section 11 or
12. Accordingly, Executive agrees that the Company and its Affiliates will be
entitled, in addition to any other available remedies, to obtain injunctive
relief against any breach or prospective breach by Executive of his obligations
under Section 11 or 12 in any Federal or state court sitting in the City and
State of New York or court sitting in Bermuda or the United Kingdom, or, at the
Company’s or any Affiliate’s election, in any other jurisdiction in which
Executive maintains his residence or his principal place of business. Executive
hereby submits to the non-exclusive jurisdiction of all those courts for the
purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail
or delivery, addressed to the last address of Executive known to the Company or
its Affiliates, or in any other manner authorized by law. Executive further
agrees that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by Executive
of his obligations under Section 11 or 12 he will forfeit any and all bonus and
rights to any payments to which he might otherwise then be entitled by virtue
hereof and such payments may be suspended so long as any good faith dispute with
respect thereto is continuing; provided, however, that payments, benefits and
other rights and privileges of the Executive under this Agreement following
termination of the Executive’s employment during a Post-Change Period shall not
be forfeited, suspended, offset, diminished or otherwise altered in any way on
account of any breach or prospective breach of Section 11, Section 12 or any
other provision of this Agreement alleged by the Company.

                     (c) Notwithstanding any other provision of this Agreement,
the Executive may elect to resolve any dispute involving a breach or alleged
breach of this Agreement following termination of the Executive’s employment
during a Post-Change Period in any Federal or State court sitting in the City
and State of New York or court sitting in Bermuda or the United Kingdom. The
Company and the Guarantors hereby submit to the non-exclusive jurisdiction of
all those courts for the purposes of any such actions or proceedings instituted
by the Executive, and the Company and the Guarantors agree that process in any
or all of such actions or proceedings may be served by registered mail or
delivery, addressed to the Company as set forth in Section 20, or in any other
manner authorized by law. The Company and the Guarantors shall pay all costs
associated with any court proceeding under this Section 18(c) without regard to
the outcome of such proceeding, including all legal fees and expenses of the
Executive, who shall be reimbursed for all such costs within ten (10) days
following written demand therefor by the Executive (which written demand shall
be made no later than six (6) months following the end of the calendar year in
which such costs were incurred).

                     (d) Each Party shall bear its own costs incurred in
connection with any proceeding under Sections 18(a) or 18(b) hereof, including
all legal fees and expenses: provided,

-17-

--------------------------------------------------------------------------------



however, that the Company shall bear all such costs of the Executive (to the
extent such costs are reasonable) if the Executive substantially prevails in the
proceeding. Following the final determination of the dispute in which the
Executive has substantially prevailed, the Company shall reimburse all such
reasonable costs within ten (10) days following written demand therefor
(supported by documentation of such costs) by the Executive, and the Executive
shall make such written demand within sixty (60) days following the final
determination of the dispute; provided, however, that such payment shall be made
no later than on or prior to the end of the calendar year following the calendar
year in which the cost is incurred. Notwithstanding the foregoing, in the event
a final determination of the dispute has not been made by December 20 of the
year following the calendar year in which the cost is incurred, the Company
shall, within ten (10) days after such December 20, reimburse such reasonable
costs (supported by documentation of such costs) incurred in the prior taxable
year; provided, however, that the Executive shall return such amounts to the
Company within ten (10) business days following the final determination if the
Executive did not substantially prevail in the dispute.

                    (e) The amount of any expenses eligible for payment under
this Section 18 during a calendar year will not affect the amount of any
expenses eligible for payment under this Section 18 in any other taxable year.

                    19. AMENDMENT OR WAIVER.

                    No provision in this Agreement may be amended unless such
amendment is agreed to in writing, signed by the Executive and by a duly
authorized officer of the Company and the Guarantors. No waiver by any Party of
any breach by the other Party of any condition or provision of this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Except as set forth in Section 8(d)(iv) or Exhibit B, any waiver must be in
writing and signed by the Executive or a duly authorized officer of the Company
and the Guarantors, as the case may be.

                    20. NOTICES.

                    Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or sent by courier, or by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as such Party may
subsequently by similar process give notice of:

                    If to the Company:

                              XL Capital Ltd
                              One Bermudiana Road
                              Hamilton HM11, Bermuda
                              Att’n: General Counsel

                    If to the Executive:

-18-

--------------------------------------------------------------------------------



To the last address delivered to
the Company by the Executive in
the manner set forth herein.

                    21. SEVERABILITY.

                    In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

                    22. SURVIVORSHIP.

                    The respective rights and obligations of the Parties shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

                    23. REFERENCE.

                    In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his estate or other legal
representative.

                    24. GOVERNING LAW.

                    This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York without
reference to the principles of conflict of laws.

                    25. SECTION 409A.

                     (a) It is intended that this Agreement will comply with
Section 409A of the Code (and any regulations and guidelines issued thereunder)
to the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.
No action or failure to act, pursuant to this Section 25 shall subject the
Company to any claim, liability, or expense, and the Company shall not have any
obligation to indemnify or otherwise protect the Executive from the obligation
to pay any taxes pursuant to Section 409A of the Code.

                     (b) Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of his “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-l(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-l(i)),
then with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, such payment shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his “separation from service,” or (ii) the date of his death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments delayed pursuant
to this Section 25 (whether they would have otherwise been payable in a

-19-

--------------------------------------------------------------------------------



single sum or in installments in the absence of such delay) shall be paid to the
Executive in a lump sum, and any remaining payments due under this Agreement
shall be paid in accordance with the normal payment dates specified for them
herein. In no case will compliance with this Section by the Company constitute a
breach of the Company’s or the Guarantors’ obligations under this Agreement.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
Sections 8(b) and 8(d) above, the Executive will be deemed to have terminated
his employment on the date of his “separation from service” (within the meaning
of Treas. Reg. Section 1.409A-l(h)) with the Company.

                    26. HEADINGS.

                    The heading of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

                    27. COUNTERPARTS.

                    This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all of which counterparts taken together will constitute one and the
same agreement.

-20-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the undersigned have executed this
Agreement as of the date first written above.

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

 

 

JAMES H. VEGHTE

 

 

 

 

By:

/s/ James H. Veghte

 

 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS:

 

 

 

 

XL INSURANCE LTD

 

 

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

 

 

 

 

XL RE LTD

 

 

 

 

By:

/s/ Kirstin R. Gould

 

 

--------------------------------------------------------------------------------

-21-

--------------------------------------------------------------------------------



EXHIBIT A

CHANGE IN CONTROL

 

 

 

          A “Change in Control” shall be deemed to have occurred:

 

 

 

                    (i) any person (which, for all purposes hereof, shall
include, without limitation, an individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate and a trustee, executor, administrator or
other legal representative) (a “Person”) or any group, as defined in Sections
13(d) or 14(d) of the United States Securities Exchange Act of 1934 (other than
a group of which the Executive is a member or which has been organized by the
Executive), becomes the beneficial owner, directly or indirectly, of securities
of the Company representing, or acquires the right to control or direct, or to
acquire through the conversion of securities or the exercise of warrants or
other rights to acquire securities, 30% or more of either (I) the outstanding
Ordinary Shares of the Company, (II) the outstanding securities of the Company
having a right to vote in the election of directors, or (III) the combined
voting power of the outstanding securities of the Company having a right to vote
in the election of directors; or

 

 

 

                     (ii) if there shall be elected or appointed to the Board of
Directors of the Company (the “Board”) any director or directors whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was not approved by a vote of at least a majority of the directors
then still in office who were either directors on the date of execution of this
Agreement or whose election or appointment or nomination for election was
previously so approved; or

 

 

 

                     (iii) upon consummation of a reorganization, scheme of
arrangement, merger, consolidation, combination, amalgamation, corporate
restructuring, liquidation, winding up, exchange of securities, or similar
transaction (each, an “Event”), in each case, in respect of which the beneficial
owners of the outstanding Company Ordinary Shares immediately prior to such
Event do not, following such Event, beneficially own, directly or indirectly,
more than 60% of each of the outstanding equity share capital, and the combined
voting power of the then outstanding voting securities entitled to vote in the
election of the directors, of the Company and any resulting entity, in
substantially the same proportions as their ownership, immediately prior to such
Event, of the Ordinary Shares and voting power of the Company; or

 

 

 

                     (iv) if there occurs an Event involving the Company as a
result of which 25% of more of the members of the Board of the Company are not
persons who were members of the Board immediately prior to the earlier of (x)
the Event, (y) execution of an agreement, the consummation of which would result
in the Event, or (z) announcement by the Company of an intention to effect the
Event; or

 

 

 

                     (v) if the Board adopts a resolution to the effect that,
for purposes of this Agreement, a Change in Control has occurred.


--------------------------------------------------------------------------------



EXHIBIT B

GOOD REASON

                    For purposes of this Agreement, “Good Reason” shall mean any
of the following, unless done with the prior express written consent of the
Executive:

 

 

 

                    (i) (A) The assignment to Executive of duties inconsistent
with Executive’s position (including duties, responsibilities, status, titles or
offices as set forth in Section 3 hereof); or (B) any elimination, diminution or
reduction of Executive’s duties or responsibilities except in connection with
the termination of Executive’s employment for Cause, disability or as a result
of Executive’s death or by Executive other than for Good Reason; and for
purposes for this clause (i), the determination of whether there has been a
reduction of duties or responsibilities or an assignment of duties inconsistent
with the Executive’s position shall take into account the Executive’s duties,
responsibilities and position with the ultimate parent of the parent/subsidiary
group as a whole which includes the Company;

 

 

 

                     (ii) The (A) reduction in Executive’s Base Salary from the
level in effect immediately prior to the Change in Control, or (B) payment of an
annual bonus in an amount less than the lesser of (x) the most recent annual
bonus paid prior to the Change in Control or (y) the greater of (I) the most
recent target bonus, if any, established prior to the Change in Control or (II)
the annual average bonus paid for the preceding three complete years prior to
the Change in Control (or such lesser number of complete years as the Executive
shall have been employed by the Company);

 

 

 

                     (iii) The failure by the Company or the Guarantors to
obtain the specific written assumption of this Agreement by any successor or
assign of the Company or the Guarantors or any person acquiring substantially
all of the Company’s or the Guarantors’ assets;

 

 

 

                     (iv) Any breach by the Company or the Guarantors of any
provision of this Agreement or any agreements entered into pursuant thereto that
remains uncured for 20 calendar days following written notice of same by the
Executive;

 

 

 

                     (v) Notwithstanding the provisions of Section 3(b) of this
Agreement, requiring the Executive to be based at any office or location that is
greater than 35 miles from the office or location at which the Executive was
principally located immediately prior to the Change in Control;

 

 

 

                     (vi) During the Post-Change Period, (A) the failure to
continue in effect any compensation or incentive plan in which Executive
participates immediately prior to the time of the Change in Control unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan
providing Executive with at least the same aggregate economic opportunity on an
after-tax basis available to the Executive immediately prior to the Change in
Control) has been made with respect to such plan in connection with the Change
in Control, or the failure to continue Executive’s participation therein on
substantially the same basis both in terms of the amount of benefits provided


--------------------------------------------------------------------------------



 

 

 

and the level of his participation relative to other participants, as existed at
the time of the Change in Control; or (B) the failure to continue to provide
Executive with benefits and coverage at least as favorable in the aggregate as
those enjoyed by him under the Company’s pension, life insurance, medical,
health and accident, disability, deferred compensation or savings plans in which
he was participating at the time of the Change in Control; or

 

 

 

                     (vii) The failure by the Company to pay within 7 calendar
days of the due date any amounts due under any benefit or compensation plan,
including any deferred compensation plan.

 

 

Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of his intention to terminate his employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such act or omission.

-2-

--------------------------------------------------------------------------------